Case: 08-40571     Document: 00511067101          Page: 1    Date Filed: 03/31/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 31, 2010
                                     No. 08-40571
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

NORRIS CLARK,

                                                   Plaintiff-Appellant

v.

RISSIE OWENS; JOSE ALISEDA; JUANITA GONZALES,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:07-CV-351


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Norris Clark, Texas prisoner # 648948, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint for failure to state a claim on which
relief may be granted. In May 1993, Clark was convicted of aggravated sexual
assault of a child, a third degree felony, and was sentenced to 40 years in prison.
        In his § 1983 complaint, Clark challenged the repeated denial of his parole
as unconstitutional. Clark’s claims arise out of changes to the number of board
members required to vote for parole. Prior to 1997, parole determinations were

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-40571    Document: 00511067101 Page: 2         Date Filed: 03/31/2010
                                 No. 08-40571

made by panels of three members of the Parole Board. Wallace v. Quarterman,
516 F.3d 351, 353 (5th Cir. 2008); T EX. C ODE C RIM. P. ART. 42.18 § 7(e) (Vernon
1988) (repealed). Effective September 1, 1997, the law was changed to require
that two-thirds of the entire 18-member Board vote for parole in certain cases.
T EX. G OV’T C ODE A NN. § 508.046; Wallace, 516 F.3d at 353. In 2004, the Board’s
size was reduced from 18 members to seven members. § 508.031(a). In his
complaint, Clark argued that the retroactive application of § 508.046 by the
Parole Board violated the Equal Protection, Due Process, and Ex Post Facto
clauses.
      We review a district court’s dismissal of a complaint for failure to state a
claim de novo. Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999). Clark’s
conclusory assertions that he was treated differently than other similarly
situated inmates are insufficient to state an equal protection claim.
See Brinkmann v. Johnston, 793 F.2d 111, 113 (5th Cir. 1986). Because there
is no liberty interest in parole under Texas law, Texas inmates cannot mount
challenges against state parole review procedures on procedural or substantive
due process grounds. See Johnson v. Rodriguez, 110 F.3d 299, 308 (5th Cir.
1997); Orellana v. Kyle, 65 F.3d 29, 332 (5th Cir. 1995). Lastly, this court has
determined that the Parole Board’s retroactive application of § 508.046 does not
violate the Ex Post Facto Clause because it is a discretionary rule addressing a
prisoner’s “suitability, not eligibility, for parole.” See Wallace, 516 F.3d at 355-
56.
      Clark also challenges the district court’s denial of his motion to amend and
argues that the district court erred in failing to exercise supplemental
jurisdiction over his state law claims. The district court’s denial of Clark’s
motion to amend was harmless as amendment would have been futile.
See Bazrowx v. Scott, 136 F.3d 1053, 1054-55 (5th Cir. 1998); Avatar
Exploration, Inc. v. Chevron, U.S.A., Inc., 933 F.2d 314, 321 (5th Cir. 1991).



                                         2
  Case: 08-40571    Document: 00511067101 Page: 3      Date Filed: 03/31/2010
                                No. 08-40571

      Because the district court dismissed all of Clark’s federal claims, the
dismissal of any remaining state law claims was not an abuse of discretion.
See Bass v. Parkwood Hosp., 180 F.3d 234, 246 (5th Cir. 1999). However, we
modify the judgment of dismissal to reflect that any state law claims are
dismissed without prejudice. See id.
      The district court’s dismissal of Clark’s § 1983 complaint for failure to
state a claim counts as a strike for purposes of 28 U.S.C. § 1915(g).
See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Clark is
warned that if he accumulates three strikes under § 1915(g), he will not be
allowed to proceed in forma pauperis in any civil action or appeal unless he is
under imminent danger of serious physical injury. See § 1915(g).
      JUDGMENT MODIFIED AND AFFIRMED AS MODIFIED; SANCTION
WARNING ISSUED.




                                       3